                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                            JONESBORO DIVISION

CHIQUITA LOTT                                                                 PLAINTIFF

V.                             CASE NO. 3:19-CV-65-BD

SOCIAL SECURITY ADMINSTRATION                                               DEFENDANT

                                      JUDGMENT

       In accordance with the Order entered this day, judgment is hereby entered in favor

of Plaintiff Chiquita Lott and against the Social Security Administration. This is a

sentence four remand under 42 U.S.C. §405(g) and Melkonyan v. Sullivan, 501 U.S. 89,

97-103 (1991).

       DATED this 5th day of August, 2019.


                                              ___________________________________
                                              UNITED STATES MAGISTRATE JUDGE
